internal_revenue_service department of the arp significant index number washington dc contact person telephone number in reference to op e ep t date attn legend state a plan x plan z resolution y employer m dear this is in response to your ruling_request dated date as supplemented by a letter dated date submitted on your behalf by your authorized representative concerning the federal_income_tax treatment under sec_414 code of certain contributions to plan x of the internal_revenue_code the following facts and representations have been submitted employer m a political_subdivision of state a established plan x benefit of certain employees employee contributions and is qualified under sec_401 a of the code a defined_contribution_plan the plan requires mandatory for the bb pursuant to sec_4 of plan x employer m agreed to under sec_3_2 the mandatory employee in lieu of employees paying such pick up ie assume and pay contributions to plan x contributions effective date employees do not have the option to receive the picked up contributions in cash in lieu of having such contributions paid to plan x days to elect to participate in plan x fails to make such an election he or she may not participate in plan x and automatically becomes a member of plan z qualified under code sec_401 participation in plan x may later elect not to participate by irrevocably electing to participate in plan z eligible_employee cannot elect to choose not to participate in either plan x or plan a retirement_plan established under state a and if an employee an eligible_employee has an employee who elects eligible an based on the aforementioned facts and representations your authorized representative has requested the following rulings no part of the contributions to plan x picked up by employer m on behalf of eligible employees will constitute taxable_income to such employees until such contributions are actually received by these employees from plan x and employer m will not be required to withhold any amount of federal income taxes with respect to the picked up contributions sec_414 of the code provides that contributions otherwise designated as employee contributions shall be treated as employer contributions if such contributions are made to a plan described in sec_401 established by a state government or a political_subdivision thereof and are picked up by the employing unit the federal_income_tax treatment to be accorded contributions which are picked up by the employer within the meaning of sec_414 revrul_77_462 c b of the code is specified in in that revenue ab7 ruling the employer school district agreed to assume and pay the amounts employees were required by state law to contribute to a state pension_plan concluded that the school district's picked up contributions to the plan are excluded from the employees’ gross_income until such time as they are distributed to the employees the revenue_ruling held further that under the provisions of sec_3401 a contributions to the plan are excluded from wages for purposes of the collection of income_tax at source on wages therefore no withholding is required from the employees’ salaries with respect to such picked up contributions the school district’s revrul_77_462 of the code these revenue the issue of whether contributions have been picked up by an employer within the meaning of code sec_414 h is addressed in revrul_81_35 1981_1_cb_255 and revrul_81_36 1981_1_cb_255 rulings established that the following two criteria must be met the employer must specify that the contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee and of choosing to receive the contributed amounts directly instead of having them paid_by the employer to the pension_plan is immaterial for purposes of the applicability of code sec_414 whether an employer picks up contributions through a reduction in salary an offset against future salary increases or a combination of both the employee must not be given the option furthermore it in revrul_87_10 c b the internal_revenue_service considered whether contributions designated as employee contributions to a governmental_plan are excludable from the gross_income of the employee service concluded that to satisfy the criteria set forth in revenue rulings and with respect to particular contributions the required specification of designated employee contributions must be completed before the period to which such contributions relate the plan x satisfies the criteria set forth in revrul_81_35 and revrul_81_36 by providing that employer m will make contributions in lieu of contributions by eligible employees although employees who participate in plan x may later irrevocably elect to participate in oy plan z they do not have the option of receiving the picked up amounts directly participate in plan x is irrevocable we believe that plan x does not vest in the employee enough control of the picked up contributions to taint the contributions and therefore the picked up contributions are in substance employer contributions in addition an election not to accordingly we conclude that the provisions of plan x as adopted by employer m satisfy the requirements of code sec_414 picked up by employer m for employees shall be treated as employer contributions and will not be includible in the employees’ gross_income for the taxable_year in which such amounts are contributed amounts because we have determined that the picked up amounts are to be treated as employer contributions they are excepted from wages as defined in code sec_3401 a a for federal_income_tax withholding purposes therefore no withholding of federal_income_tax is required from the employees’ salaries with respect to such picked up amounts this ruling is based on the assumption that plan x will be qualified under sec_401 of the code at the time of the proposed contributions no opinion is expressed as to whether the amounts in question are subject_to tax under the federal_insurance_contributions_act the amounts in question are paid pursuant to a salary reduction agreement within the meaning of section b v no opinion is expressed as to whether the effective date for the commencement of any proposed pick up as specified in the final resolution cannot be any earlier than the date the final resolution is signed or put into effect this ruling is directed only to the taxpayer who requested it be used or cited by others as precedent code sec_6110 k provides that it may not a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office sincerely yours ohm ke cock john swieca chief employee_plans technical branch enclosures deleted copy of this ruling notice ec of
